Citation Nr: 1038518	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, tinnitus 
was caused by acoustic trauma during active military service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations.  

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible; lay assertions regarding this 
generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
layperson is generally incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

As mentioned, a fundamental requirement for any service-
connection claim is that there must be competent evidence of the 
existence of the currently claimed disability.  Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there can be no valid 
claim).  Here, VA medical and audiological examinations in April 
2006 report the Veteran's tinnitus and a history of tinnitus 
through his subjective complaints and admissions, equating to the 
required current diagnoses of tinnitus.  Tinnitus is "a noise in 
the ears, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (30th ed. 2003).  
So even absent this VA examiner's diagnosis, the Veteran, even as 
a layman, is competent to proclaim that he experiences tinnitus, 
especially since this condition - by its very nature, is 
inherently subjective and, therefore, capable of lay observation.  

Here, the determinative issue is whether his tinnitus is 
attributable to his military service, in particular to excessive 
noise exposure (acoustic trauma).  It has been determined that 
the Veteran's bilateral hearing loss is indeed attributed to 
acoustic trauma the Veteran sustained during service, and that 
disability has been service connected.  Concerning his tinnitus, 
the Veteran asserts that it is the result of exposure to 
excessively loud noise or acoustic trauma in service as a 
boatswains mate performing duties at a fuel pumping station, 
operating boats, air hammers, winches and cranes.  In addition, 
while performing duties aboard the USS Boxer, he was also exposed 
to constant helicopter aircraft, and aboard the USS Hoist, he was 
assigned to a 40 mm deck gun, which he fired.  

The Veteran's DD 214 confirms that he served as a boatswains mate 
aboard the USS Boxer, and his service aboard the USS Hoist is not 
disputed.  His STR's are absent for any complaints, findings or 
diagnoses referable to tinnitus.

In addition, an April 2006 VA audiological examiner, after 
reviewing the claims folder and noting the Veteran's in-service 
history of acoustic trauma, opined that his tinnitus was not 
caused as a result of acoustic trauma in service, noting that the 
Veteran reported his tinnitus began in 1986, 17 years after 
service.  

However, the record reflects that the Veteran has presented 
competent and credible evidence of continuity of symptomatology 
since his military service.  In this regard, the Veteran has 
stated that he has experienced constant tinnitus, and at the time 
of the April 2006 VA audiological examination, prior to stating 
that his tinnitus began in 1986, he stated that he was unsure 
about the onset, but that it began to "bother him" about 20 
years earlier.  

Therefore, the Board accords no probative weight to the April 
2006 VA examiner's opinion.  With respect to the direct aspect of 
the Veteran's claim, the VA examiner's opinion was based on an 
inaccurate factual premise.  In this regard, the Board notes that 
the Court has held that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  
Specifically, the examiner indicated that her opinion was 
predicated on the fact that the Veteran reported first 
experiencing tinnitus 20 years previously.  However, the Board's 
review of the Veteran's statements reflects that he had 
previously explained that it began to "bother him" at this 
point in time, and that he was unsure as to the exact date of 
onset.  Moreover, to the extent there was any ambiguity, the 
examiner did not seek to resolve this ambiguity, but simply chose 
to leave the issue unresolved.  Therefore, the Board finds that 
her opinion is based on an inaccurate factual premise, and will 
accord it no probative weight.

Rather, the Board accords significant probative weight to the 
Veteran's competent and credible statements regarding the 
incurrence of his tinnitus as a result of his duties during his 
military service and the continuity of such symptoms since that 
time.  In this regard, the Court has held that lay evidence may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (lay testimony could, in certain circumstances, constitute 
competent nexus evidence).  

Therefore, based on the Veteran's competent and credible report 
that his tinnitus began during his military service and has 
continued since such time, the Board resolves all reasonable 
doubt in his favor and finds that tinnitus was caused by acoustic 
trauma during active military service.  Therefore, service 
connection for such disability is warranted.


ORDER

Service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


